Cobb, J.
1. The evidence was of such a character as to authorize an instruction on the law relating to the statutory offense of “shooting at another.” Harris v. State, 120 Ga. 167.
2. The charges complained of were not erroneous for any of the reasons assigned. The evidence authorized the verdict, and no sufficient reason has been shown for reversing the judgment.

Judgment affirmed.


All the Justices concur, except Simmons, C■ J., absent.

Conviction of shooting at another. Before Judge Littlejohn. Stewart superior court. May 24, 1905.
M. S. Wimberly, for plaintiff in error.
F. A. Hoofer, solicitor-general, contra.